--------------------------------------------------------------------------------

EXHIBIT 10.25


SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


This Separation Agreement and Release of All Claims (“Agreement”) is made
between Caraco Pharmaceutical Laboratories Limited (“Company”) and Daniel Movens
(“Executive”), as follows:


1.           Resignation from Employment.  Effective July 28, 2009 (the
“Separation Date”), Executive resigns voluntarily from employment as the Chief
Executive Officer of Company and from all positions with Company and its
affiliates including without limitation as a director of Company.  This
Agreement without more shall evidence such resignations.  Executive will be paid
Executive’s salary and receive all benefits through the Separation
Date.  Executive will be paid for Executive’s accrued but unused vacation days
in accordance with Company policy.  Except as set forth in this Agreement, all
compensation and benefits from the Company shall terminate on the Separation
Date.


2.           Separation Payment.  Executive will be paid, as a separation
payment, the sum of Eight Hundred Seventy Thousand, Six Hundred and Twenty-One
Dollars ($870,621), an amount equal to one and a half (1.5) times the highest
annual base and one and a half (1.5) times the last earned bonus of Executive,
less applicable withholding (“Separation Payment”).  The Separation Payment
shall be paid in a lump sum after Executive signs and returns this Agreement and
the seven (7) day revocation period in Section 14(c) expires without
revocation.  The Separation Payment shall be increased if necessary by an amount
representing a gross-up of any federal, state and local income tax liability
arising from any amounts payable to Executive under this Agreement which are
considered to be a “parachute payment” under Internal Revenue Code Section 280G
and the regulations promulgated thereunder.


3.           Continuation of Health, Vision and Dental Insurance.  For twelve
(12) months after the Separation Date, (a) Company shall pay and provide
Executive with health insurance coverage and (b) Company shall provide vision
and dental insurance to Executive with the premiums for vision and dental
insurance to be paid by Executive.


4.           Stock Options and Stock Grants.  All stock options and stock grants
from Company to Executive shall immediately vest, to the extent not previously
vested, and the rights of Executive regarding such stock options and stock
grants shall be as set forth in the respective plans and agreements governing
them.


5.           Release of All Claims.  In consideration for the Separation Payment
and except for the performance of this Agreement, Executive, for Executive and
any person or representative claiming through Executive, releases and forever
discharges the Company, its predecessors, parent company, subsidiaries and
affiliated organizations, joint ventures, successors and assigns, and their past
and present shareholders, members, directors, officers, employees, agents,
attorneys, benefit plans and plan administrators, sureties and insurers
(collectively “Releasees”) from and against any and all claims, liabilities,
demands, costs, attorney fees, causes of action and damages, including all
consequential and incidental damages, whether known or unknown, arising from the
beginning of time to the date of this Agreement, including without limitation
those relating directly or indirectly to Executive’s employment with the Company
and all claims for personal injury, defamation, breach of contract, wrongful
discharge, violation of due process or civil rights and violation of any
federal, state or local statute, law or ordinance and the common law, including
without limitation violation of the Employee Retirement Income Security Act,
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Fair Labor Standards Act, the Americans with Disabilities Act, the Equal Pay
Act, the Family and Medical Leave Act, the Michigan Elliott-Larsen Civil Rights
Act, the Michigan Persons with Disabilities Act, the Michigan Wage and Fringe
Benefits Act, the Michigan Whistleblower’s Protection Act, and/or any federal,
state or local law regarding discrimination. Notwithstanding this Agreement,
Company acknowledges that Executive is not releasing Executive’s 401(k) plan
balance and rights to continue health, vision or dental insurance under COBRA.

 
 

--------------------------------------------------------------------------------

 

It is understood and agreed that except for the exceptions set forth in this
Agreement, this is a full and final release in complete settlement of all claims
and rights of every nature and kind whatsoever which Executive has or may have
against the Company and other Releasees.  Executive acknowledges that Executive
does not have any personal injuries and/or disabilities related to Executive’s
employment with the Company.


Executive agrees that Executive will never make any claim or demand against the
Company and/or other Releasees as to any matter released under this Agreement,
including without limitation the filing of a lawsuit in any state or federal
court or, to the full extent authorized by law, the filing of a claim with any
governmental agency provided, however, that the foregoing does not (a) impose
any limitation adversely affecting Executive’s right to challenge the validity
of this Agreement or (b) affect any right to file an administrative charge with
the Equal Employment Opportunity Commission, subject to the restriction that if
any such charge is filed, Executive agrees not to seek or in any way obtain or
accept any monetary award, recovery, settlement or relief therefrom.  Executive
agrees that in the event that he makes such claim or demand in violation of this
paragraph, (a) this Agreement shall serve as a full and complete defense, and
(b) Executive shall be responsible to pay Company’s/Releasees’ attorney fees and
costs to the full extent authorized by law.


6.           Confidential Information and Non-Competition.  Executive and
Company executed an Employment Agreement effective May 2, 2005 (the “Employment
Agreement”).  Section 8 of the Employment Agreement and the Confidentiality and
Non-Competition Agreement previously executed by Executive shall remain in full
force and effect and be fully complied with by Executive.


7.           No Negative Comments or Interference.  Except as otherwise required
by law provided in which case,  Executive provides Company as promptly as
possible with prior written notice of any such disclosure,: (a) Executive and
Company shall not disparage, criticize or make negative comments about the other
party, its predecessors, parent company, subsidiaries and affiliated
organizations, joint ventures, successors ,their directors, officers, employees,
products or services, (b) Executive and Company shall not take any action having
the effect of damaging the business reputation of the other party, its
predecessors, parent company, subsidiaries and affiliated organizations, joint
ventures, successors (c) Executive shall not take any action interfering with or
adversely affecting Company’s and those of, its predecessors, parent company,
subsidiaries and affiliated organizations, joint ventures, successors'
relationships with its employees, customers or vendors, or (d) Executive shall
not contact any of Company’s, its predecessors', parent company's, subsidiaries'
and affiliated organizations', joint ventures', successors' customers for any
purpose related to Executive’s employment with Company.  Executive agrees that
Executive will not directly or indirectly induce any employee of the Company,
its predecessors, parent company, subsidiaries and affiliated organizations,
joint ventures, successors to engage in any activities prohibited to Executive
under this Agreement or to terminate the employee’s employment with the Company,
its predecessors, parent company, subsidiaries and affiliated organizations,
joint ventures, successors.  The foregoing is not intended to extend the
prohibition on Executive’s direct or indirect solicitation of customers of the
Company for business in competition with the Company or of employees of the
Company for employment for a period beyond two (2) years after the termination
of Executive’s employment with the Company as set forth in the Confidentiality
and Non-Competition Agreement.

 
Page 2 of 5

--------------------------------------------------------------------------------

 

8.            Confidentiality of Agreement.  Except as required by law provided
in which case, Executive provides Company as promptly as possible with prior
written notice of any such disclosure, Executive agrees to keep the terms of
this Agreement confidential and to not disclose any such terms to anyone other
than Executive’s spouse, attorney and financial consultant, and then only upon
their agreement to keep such terms confidential for which Executive indemnifies
Company. Executive may also disclose the terms of this Agreement to the Internal
Revenue Service or a governmental agency as required for reporting
purposes.  This Section 8 shall not prevent Executive from disclosing to
prospective employers that he resigned from employment with Company.


9.             Injunctive Relief.  In addition to any other recovery allowed by
law, Company shall be entitled to a temporary restraining order, preliminary and
permanent injunctive relief and such other equitable relief as appropriate for
any breach by Executive of Sections 6, 7, or 8.


10.           Return of Property.  By the close of business on the Separation
Date Executive shall return any property of the Company in Executive’s
possession including, but not limited to: identification cards, door access
cards, keys, credit cards, telephones, computers, equipment, tools, software and
all Company records and documents whether in hard copy or electronic form and
Company’s customer documents.  Return of all Company property is a condition to
payment of the Separation Payment.  Executive shall also reconcile all expense
reports prior to the Separation Date.


11.           No Support for Claims Against Company.  Unless compelled by law
provided in which case, Executive provides Company as promptly as possible with
prior written notice of any such disclosure, Executive will not provide,
directly or indirectly, any information, encouragement or assistance to any
person or entity considering or pursuing a claim or lawsuit against the Company.


12.           No Admission of Wrongdoing.  Neither this Agreement nor the
payment of any amounts hereunder shall be construed as an admission of liability
or wrongdoing by the Company or by the Executive.

 
Page 3 of 5

--------------------------------------------------------------------------------

 

13.           Cooperation in Litigation, Investigations and Company
Business.  Executive agrees to cooperate fully with the Company in its defense
of or other participation in any administrative, judicial, arbitral,
investigative or other proceeding arising from any charge, complaint or other
action that has been or may be filed, or with respect to which the Company, its
predecessors, parent company, subsidiaries and affiliated organizations, joint
ventures, successors may be or become involved, relating to any matter that
occurred during Executive’s employment with the Company.  Executive further
agrees to reasonably assist the Company with respect to transition or questions
regarding any business matters with which Executive was involved for the
Company.  Company hereby agrees to indemnify Executive as provided in paragraph
15 of this Agreement.


14.           Representations and Revocation Right.


a.            Executive has been given a period of at least twenty-one (21) days
in which to consider this Agreement.  Executive acknowledges that if Executive
signed this Agreement before expiration of the twenty-one (21) days, Executive
did so voluntarily and with the intention of waiving the remainder of such
period.


b.            Executive is advised by Company to consult with an attorney.


c.            This Agreement shall not be effective or enforceable for a period
of seven (7) days following the date of Executive’s signature below, during
which time only, Executive may revoke this Agreement.  Any such revocation must
be in writing, signed by Executive and delivered or mailed so as to arrive
within such seven (7) days to Fred Green, Bodman LLP, 6th Floor at Ford Field,
1901 St. Antoine Street, Detroit, Michigan 48226.  If Executive revokes
Executive’s acceptance of this Agreement, Executive shall not receive the
Separation Payment.


15.           Indemnification of Executive.  Company agrees to continue to
indemnify Executive for actions taken in the course of his employment with, or
as a director for, Company to the fullest extent allowed by law and as generally
provided to officers and directors of Company.  Executive shall continue to
receive the benefit of D&O and EPL insurance to the extent in force during his
employment.


16.           Miscellaneous.


a.            Executive relies wholly on Executive’s own judgment in
consultation with Executive’s attorney or other advisor in executing this
Agreement.  Executive has carefully read this Agreement in its entirety and
signs as Executive’s free act.  Executive acknowledges that Executive has had a
reasonable period of time in which to consider this Agreement.


b.            This five (5) page Agreement constitutes the entire agreement
between Executive and the Company with respect to the subject matter hereof and
supersedes any prior or contemporaneous promises, agreements or representations
between them as to such subject matter, including the Employment Agreement which
shall be of no further force or effect, except as otherwise set forth in this
Agreement.  This Agreement cannot be modified orally but only in a written
document signed by Executive and an authorized representative of the
Company.  Except as to applicable federal law which may preempt state law, this
Agreement shall be governed by the laws of the State of Michigan.

 
Page 4 of 5

--------------------------------------------------------------------------------

 

c.           If any provision of this Agreement, in whole or in part, is
determined to be unlawful or unenforceable, the parties agree that such
provision shall be deemed modified, if possible, to the extent necessary to
render such provision valid and enforceable to the maximum extent permitted by
law and, if not possible, it shall be severed from the Agreement.  In either
event all remaining provisions of this Agreement shall remain in full force and
effect.


d.           The prevailing party shall be entitled to recover its/his costs and
attorney fees in any action for violation of this Agreement.


e.           The Agreement accurately sets forth the intent and understanding of
each party.  This Agreement may be signed in counterparts which together shall
be one Agreement.  Facsimile signatures are effective as originals.


Agreed to and signed below to be effective on the eighth (8th) day following the
date of Executive’s signature below:


READ BEFORE SIGNING


7-28-09
 
/s/ Daniel Movens
Date
 
Daniel Movens
               
CARACO PHARMACEUTICAL LABORATORIES LIMITED
           
7-28-09
 
By: /s/ Jitendra N. Doshi
Date
 
Jitendra N. Doshi
   
Its:  Chief Executive Officer

 
 
 Page 5 of 5

--------------------------------------------------------------------------------